Per curiam.

The plaintiff shall not take advantage of his own neglect and laches. Besides, if the objection has any weight, it should have been made when the rule was taken at the last term; and a case in the Common Pleas before Mr. Justice Shippen was cited, where in replevin, the cause being at issue, but no declaration filed, the defendant moved for trial, both parties being actors, and the present exception was ■taken, but the same was overruled by the court.
Non pros directed to be entered.